Name: Commission Regulation (EEC) No 3166/84 of 14 November 1984 amending for the fifth time Regulation (EEC) No 2942/80 on the buying in of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  marketing
 Date Published: nan

 No L 297/ 16 Official Journal of the European Communities 15. 11 . 84 COMMISSION REGULATION (EEC) No 3166/84 of 14 November 1984 amending for the fifth time Regulation (EEC) No 2942/80 on the buying in of olive oil by intervention agencies HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2942/80 is hereby amended as follows : 1 . The following paragraphs are added to Article d : 'Member States shall at regular intervals check the quality of the oil in storage and, at least at the beginning of each marketing year, shall have all batches of edible oil analyzed. The results of the analyses shall be forwarded to the Commission not later than 31 January of each marketing year. After considering the said results the Commission shall, if necessary, decide to downgrade any oil which no longer meets the requirements laid down in Community rules and shall notify the Member States concerned of its decisions.' 2. In the Annex, * 118,57 ECU/100 kg' in respect of olive oil from olive residues up to 5 ° acidity is hereby replaced by * 123 ECU/100 kg'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (2), and in particular Article 12 (4) thereof, Whereas pursuant to Commission Regulation (EEC) No 2942/80 (3), as last amended by Regulation (EEC) No 259/84 (4), olive oils from olive residues may be bought in which have up to and including 1 5 ° acidity ; whereas such oils have proved difficult to dispose of on the market in recent years ; whereas the market prices concerned have been below the intervention price ; whereas the reduction in the intervention price for that quality should therefore be increased ; Whereas some loss of quality may occur during the period in which the olive oil is stored by the interven ­ tion agencies ; whereas, in the interests of sound management of the stocks, the quality of the oil in storage' should be known at regular intervals ; whereas the intervention agencies should therefore be required to carry out regular checks as to the quality of olive oil in intervention ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. O OJ No L 208, 3 . 8 . 1984, p. 1 . O OJ No L 305, 14. 11 . 1980, p. 23 . (4) OJ No L 30, 1 . 2. 1984, p. 40.